Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.857 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN

THE HAGERTY GROUP, LLC,
a Michigan limited liability company,

        Plaintiff,                                      Case No. 1:18-cv-00006-GJQ-RSK

                v.

KEVIN EVERAGE, an individual, and
CLUB STACKS APPAREL CO LLC,
a Nevada limited liability company,

        Defendants.


DEFENDANTS’ BRIEF ON WHETHER HAGERTY IS ENTITLED TO A JURY TRIAL

        Pursuant to the Court’s September 28, 2018 Case Management Order (ECF No. 47),

Defendants Kevin Everage and Club Stacks Apparel Co. LLC (together, “Defendants”) hereby

submit their brief on the question of whether Plaintiff The Hagerty Group, LLC (“Hagerty”) is

entitled to a jury trial on its claims.

                                      STATEMENT OF FACTS

        Plaintiff is the world’s largest insurer of classic and exotic automobiles. (First Am.

Compl. ¶ 12.) Since 1973, Plaintiff has provided its insurance and related services to residents in

the State of Michigan and across the United States, as well as in Canada, the United Kingdom,

and the European Union. (First Am. Compl. ¶ 13.) Plaintiff’s principal place of business is

Traverse City, Michigan. (First Am. Compl. ¶ 1.)

        Plaintiff alleges that, in addition to its insurance products, “it provides clothing products

and accessories bearing the HAGERTY trademarks through its e-commerce store The Shop

Assembled by Hagerty, including t-shirts . . . .” (First Am. Compl. ¶ 21.) Plaintiff claims to be

the owner of several HAGERTY and HAGERTY-formative trademarks for insurance and

insurance related services including “club services.” (First Am. Compl. ¶¶ 26-35.) However

                                                 1
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.858 Page 2 of 18



Plaintiff owns no U.S. trademark registration for any HAGERTY or HAGERTY-formative mark

for use in commerce in connection with clothing or, more specifically, t-shirts. (See generally,

First Am. Compl.)       Rather, Plaintiff has filed Application Serial No. 87,333,646 seeking

registration of HAGERTY for use with, among other items, t-shirts. (First Am. Compl. ¶ 80.)

Plaintiff has also filed Application Serial No. 86,916,655 with the USPTO seeking registration of

THE SHOP . . . ASSEMBLED BY HAGERTY for use in connection with online retail store

services featuring apparel. . . .” (Id.)

        Everage is a law student at the University of Nevada—Las Vegas. (First Am. Compl. ¶

51.) Everage is the sole member of Defendant Club Stacks Apparel Co LLC (“Club Stacks”), a

Nevada limited liability company, whose principal place of business is located only in North Las

Vegas, Nevada. (First Am. Compl. ¶¶ 54-55; Everage Decl. ¶ 3.)

        On November 6, 2015, Everage filed U.S. Trademark Application Serial No. 86,811,446

(the “Club Stacks Application”) with the United States Patent and Trademark Office (the

“USPTO”), seeking registration of the CLUB HAGERTY mark in International Class 25 for use

in connection with t-shirts. (See Declaration of Kevin Everage (the “Everage Decl.”), ECF No.

28, ¶ 4.) At the time, Everage was unaware of Plaintiff or its HAGERTY and HAGERTY-

formative trademarks. (Id. ¶ 5.)

        On April 19, 2016, the USPTO published the Club Stacks Application for opposition by

interested third parties. (Id. ¶ 6.) Plaintiff did not file an opposition proceeding with the

Trademark Trial and Appeal Board to oppose registration of the mark.1 (Id.)

        On May 28, 2016, Everage obtained a registration for the <clubstacks.com> domain

name for Club Stacks while acting in his capacity as its Managing Member. (Everage Decl. ¶ 7.)

1
 Plaintiff does, however, claim to have sent a “letter of protest” to the USPTO on August 17,
2017. (First Am. Compl. ¶ 67.)


                                               2
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.859 Page 3 of 18



       On August 24, 2017, in connection with his first request to Plaintiff’s counsel for

evidence that Plaintiff is the prior user of the HAGERTY mark in connection with t-shirts,

Everage received a link from Plaintiff’s counsel to an Internet Archive page purporting to show

its use in the 1990s: https://web.archive.org/web/19991003055229/http://www.hagerty.com.

(Everage Decl. ¶ 8.) The linked webpage provided no evidence that the HAGERTY mark was

used in connection with any clothing items, particularly t-shirts. (Id.) There are no references to

t-shirts, no images of t-shirts, and no links to other pages selling or depicting t-shirts. (Id.)

Plaintiff’s counsel also stated that “Hagerty has owned and operated an e-commerce store at

http://www.theshopbyhagerty.com          since         as   early     as      May       of      2016:

https://web.archive.org/web/20160510133450/https://www.theshopbyhagerty.com/.”                   (Id.)

Everage did not find this argument persuasive because his filing of the Club Stacks Application

on November 6, 2015, approximately six (6) months prior to the launch of Plaintiff’s e-

commerce store, which constitutes constructive use of the CLUB HAGERTY mark, provided

that the Club Stacks Application matures into a registration, which it did. (Id.)

       On October 22, 2017, Everage registered the <clubhagerty.com> domain name for Club

Stacks while acting in his capacity as its Managing Member. (Everage Decl. ¶ 9.) He did so

while physically present in Nevada.        (Id.)   The <clubstacks.com> and <clubhagerty.com>

websites offer t-shirts for sale to any person who can access the websites over the Internet,

including t-shirts bearing the words “Club Hagerty.” (Everage Decl. ¶ 10.) T

       Neither Everage nor Club Stacks have advertised or promoted the <clubstacks.com> or

<clubhagerty.com> websites. (Everage Decl. ¶ 11.) As a result, since the websites began

offering t-shirts for sale, the websites have collectively sold a total of one (1) t-shirt, generating

gross revenues of $22.01 for Club Stacks. (Id.) That sale reflects the purchase of a single Club

Hagerty t-shirt by Plaintiff’s counsel, Mr. John Di Giacomo, on December 18, 2017. (Id.)


                                                   3
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.860 Page 4 of 18



       On February 8, 2018, in connection with Everage’s second request to Plaintiff’s counsel

for evidence that Plaintiff is the prior user of the HAGERTY mark in connection with t-shirts,

Everage received a copy of the Declaration of Erin Fedorinshik. (Everage Decl. ¶ 14 & Ex. A.)

Everage reviewed the declaration and found it did not demonstrate Plaintiff had acquired prior

rights in the HAGERTY mark for use in connection with t-shirts. (Id.) Based on Plaintiff’s

failure to sufficiently demonstrate prior use of the HAGERTY mark in connection with t-shirts,

Everage reasonably believed that Club Stacks was the first user of CLUB HAGERTY on t-shirts

and that it was lawful for Club Stacks to use its mark on t-shirts. (Id.)

       On March 6, 2018, the USPTO granted the Club Stacks Application for use of the CLUB

HAGERTY mark in connection with t-shirts, and issued U.S. Trademark Registration No.

5,418,691 to Club Stacks. (Everage Decl. ¶ 15 & Ex. B.)

                                   PROCEDURAL HISTORY

       This action was filed on January 3, 2018. (ECF No. 1, Compl.) Defendant Club Stacks

Apparel Co. (“Club Stacks”) was served on January 8, 2018. (ECF No. 9.) Everage waived

service and, as a result, had until March 13, 2018 to file an answer or other response to the

Complaint. (ECF No. 8.) Club Stacks did timely file an answer or other response to the

Complaint. Its default was entered on February 20, 2018. (ECF No. 11.) Everage obtained

counsel and received a two-week extension of time to file and serve an answer or other response

to the Complaint. (ECF Nos. 13-14.) On March 27, 2018, Everage moved to dismiss the

Complaint for lack of personal jurisdiction and Club Stacks moved the Court to set aside its

default. (ECF Nos. 15-16.)

       Plaintiff filed its First Amended Complaint on April 12, 2018, rendering Everage’s

motion to dismiss the original Complaint moot. (ECF No. 19.) Accordingly, the Court denied

Everage’s motion to dismiss the original complaint as moot. (ECF No. 26.)


                                                  4
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.861 Page 5 of 18



       On April 12, 2018, Plaintiff also filed Petition for Cancellation No. 92068376 with the

United States Trademark Trial and Appeal Board, seeking to cancel Club Stacks’ United States

Trademark Registration No. 5,418,691 for the CLUB HAGERTY mark.

       On April 26, 2018, Everage moved to dismiss the First Amended Complaint for lack of

personal jurisdiction. (ECF No. 27.) On May 22, 2018, the Court granted Club Stacks’ motion

to set aside its default. (ECF No. 30.) On June 5, 2018, Club Stacks moved to join Everage’s

motion to dismiss. (ECF No. 32.) On June 13, 2018, the Court granted Club Stacks’ motion to

join Everage’s motion to dismiss and denied the motion to dismiss as to both Everage and Club

Stacks. (ECF No. 34.)

                                         ARGUMENT

I.     HAGERTY IS NOT ENTITLED TO TRIAL A JURY TRIAL BECAUSE IT HAS
       DISCLOSED NO ACTUAL OR OTHER DAMAGES AND IN SUBSTANCE
       SEEKS DISGORGEMENT—AN EQUITABLE REMEDY.

       A.     The Right to A Jury Trial In Actions At Law

       Rule 38(a) of the Federal Rules of Civil Procedure states that “[t]he right of trial by jury

as declared by the Seventh Amendment to the Constitution or as given by a statute of the United

States shall be preserved to the parties inviolate.” Fed. R. Civ. P. 38(a).          The Seventh

Amendment provides that “[i]n Suits at common law, where the value in controversy shall

exceed twenty dollars, the right of trial by jury shall be preserved.” U.S. Const. amend. VII. In

construing the foregoing provision of the Seventh Amendment, the United States Supreme Court

has observed that:

       The right to a jury trial includes more than the common-law forms of action
       recognized in 1791; the phrase “Suits at common law” refers to “suits in which
       legal rights [are] to be ascertained and determined, in contradistinction to those
       where equitable rights alone [are] recognized, and equitable remedies [are]
       administered”. . . . The right extends to causes of action created by Congress . . .
       Since the merger of the systems of law and equity, . . . this Court has carefully
       preserved the right to trial by jury where legal rights are at stake . . . .
       “‘Maintenance of the jury as a fact-finding body is of such importance and

                                                5
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.862 Page 6 of 18



       occupies so firm a place in our history and jurisprudence that any seeming
       curtailment of the right to a jury trial should be scrutinized with the utmost care . .
       . .’ ”

       To determine whether a particular action will resolve legal rights, we examine
       both the nature of the issues involved and the remedy sought. “First, we compare
       the statutory action to 18th-century actions brought in the courts of England prior
       to the merger of the courts of law and equity. Second, we examine the remedy
       sought and determine whether it is legal or equitable in nature . . . .” The second
       inquiry is the more important in our analysis.

Chauffeurs, Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 564–5, 110 S. Ct.

1339, 108 L.Ed.2d 519 (1990) (citations omitted) (emphasis in original).

       B.      Hagerty Seeks Only Equitable Relief

       “Section 1117(a) [of the Lanham Act] grants a district court a great deal of discretion in

fashioning an appropriate remedy in cases of trademark infringement.” Gibson Guitar Corp. v.

Paul Reed Smith Guitars, L.P., 325 F. Supp. 2d 841, 851 (M.D. Tenn. 2004) (quoting U.S.

Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185, 1191 (6th Cir. 1997) (citations omitted)).

Section 1117(a) expressly provides for judicial determinations of damages or profits. The statute

states, in most relevant part, the following:

       (a) Profits; damages and costs; attorney fees

       When a violation of any right of the registrant of a mark registered in the Patent
       and Trademark Office, a violation under section 1125(a) or (d) of this title, or a
       willful violation under section 1125(c) of this title, shall have been established in
       any civil action arising under this chapter, the plaintiff shall be entitled, subject to
       the provisions of sections 1111 and 1114 of this title, and subject to the principles
       of equity, to recover (1) defendant’s profits, (2) any damages sustained by the
       plaintiff, and (3) the costs of the action. The court shall assess such profits and
       damages or cause the same to be assessed under its direction.

       In assessing profits the plaintiff shall be required to prove defendant’s sales only;
       defendant must prove all elements of cost or deduction claimed . . . If the court
       shall find that the amount of the recovery based on profits is either inadequate or
       excessive the court may in its discretion enter judgment for such sum as the court
       shall find to be just, according to the circumstances of the case. Such sum in
       either of the above circumstances shall constitute compensation and not a penalty.
       The court in exceptional cases may award reasonable attorney fees to the
       prevailing party.

                                                  6
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.863 Page 7 of 18




15 U.S.C. § 1117(a) (emphasis added).

       In Wynn Oil v. American Way Service Corportion, 943 F.2d 595 (6th Cir. 1991), the

Sixth Circuit quoted approvingly a Seventh Circuit decision:

       The Lanham Act specifically provides for the awarding of profits in the discretion
       of the judge subject only to principles of equity . . . . “The trial court’s primary
       function is to make violations of the Lanham Act unprofitable to the infringing
       party.” Other than general equitable considerations, there is no express
       requirement that the parties be in direct competition or that the infringer willfully
       infringe the trade dress to justify an award of profits. Profits are awarded under
       different rationales including unjust enrichment, deterrence, and compensation.

Id. at 606–07 (quoting Roulo v. Russ Berrie & Co., 886 F.2d 931, 941 (7th Cir. 1989), cert.

denied, 493 U.S. 1075, 110 S. Ct. 1124, 107 L. Ed. 2d 1030 (1990) (citations omitted)).

       In its First Amended Complaint, Hagerty seeks: (a) injunctive relief; (b) transfer of the

<clubhagerty.com> domain name; (c) cancellation of Club Stacks’ trademark registration; (d)

“actual damages, lost profits, consequential damages, exemplary damages, statutory damages,

and any other damages allowable under law;” and (e) “costs and attorneys’ fees.” (First Am.

Compl. at PageID.375-376.)

       Hagerty states in its Rule 26 disclosures that its “actual damages” are based on “the

revenue generated” by Mr. Everage, and that “all” evidence of its actual damages is reflected in

“the revenue generated.” (See Ex. A (attached hereto) at p. 3.) (Emphasis added.) Thus, in

substance, Hagerty seeks a determination that Mr. Everage was enriched because of an

infringement of a Hagerty trademark and, if so, an award of money based on the amount of

sales revenue received by Mr. Everage. This is in substance a demand for the disgorgement of

allegedly ill-gotten gains.

       As reflected in Wynn, Hagerty’s request for damages based on the $22.01 in revenue

received by Mr. Everage (as the result of Hagerty’s counsel’s purchase of a single CLUB

HAGERTY t-shirt) is a request for disgorgement of profits—an equitable remedy. The Seventh

                                                7
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.864 Page 8 of 18



Amendment right to a jury does not extend to equitable relief. Esercizio v. Roberts, 944 F.2d

1235, 1248 (6th Cir. 1991); Sheldon v. Metro-Goldwyn Pictures Corp., 309 U.S. 390, 402, 60 S.

Ct. 681, 84 L. Ed. 2d 825 (1940) (“our decisions leave the matter to the appropriate exercise of

equity jurisdictions upon an accounting to determine the profits ‘which the infringer shall have

made from such infringement’”).

       Because the disgorgement of profits is an equitable remedy, the Seventh Amendment

right to a jury trial does not attach. See City of Monterey v. Del Monte Dunes at Monterey, Ltd.,

526 U.S. 687, 709–11, 119 S. Ct. 1624, 143 L. Ed. 2d 882 (1999) (holding Seventh Amendment

does not apply where only equitable relief is sought); Ferrari S.p.A. v. Roberts, 944 F.2d 1235,

1248 (6th Cir. 1991) (holding defendant not entitled to jury trial where plaintiff sought

disgorgement of profits and injunctive relief); SPSS, Inc. v. Nie, No. 08 C 66, 2009 WL 2579232,

at *2-3 (N.D. Ill., Aug. 19, 2009) (holding no right to jury trial where plaintiff had not suffered

any injury and plaintiff’s “entire demand for monetary relief boil[ed] down to the theory that the

[defendant] was profiting unjustly from its unauthorized use of trademarks owned by

[plaintiff]”); Gibson Guitar Corp., 325 F. Supp. 2d 841 (same); Emmpresa Cubana Del Tabaco

v. Culbro Corp., 123 F. Supp. 2d 203 (S.D.N.Y. 2000) (plaintiff Cuban cigar company, which

was unable to directly compete with defendant in the United States due to embargo, was not

entitled to jury trial on trademark infringement claim seeking disgorgement of profits because

the claim was equitable); Am. Cyanamid Co. v. Sterling Drug, Inc., 649 F. Supp. 784 (D. N.J.

1986) (plaintiff seeking to recover defendant’s unjust profits was not entitled to a jury trial

because the claim was equitable); Ringling Bros.-Barnum & Bailey Combined Shows, Inc. v.

Utah Div. of Travel Dev., 955 F. Supp. 598, 605 (E.D. Va. 1997) (trademark-infringement

plaintiff was not entitled to a jury trial where it had no evidence of actual damages).

       C.      Hagerty Has Disclosed No Actual Damages and is Not Seeking Legal Relief


                                                 8
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.865 Page 9 of 18



       Moreover, Hagerty is not seeking legal relief. The general rule is that suits seeking

monetary relief are “legal” in nature. Feltner v. Columbia Pictures Television, Inc., 523 U.S.

340, 352, 118 S. Ct. 1279, 140 L. Ed. 2d 438 (1998) (“We have recognized the ‘general rule’ that

monetary relief is legal”) (quoting Terry, 494 U.S. at 570, 110 S. Ct. 1339)). To the extent

Hagerty may argue that it seeks “compensation,” the notion of “[j]ust compensation . . . differs

from equitable restitution and other monetary remedies available in equity, for in determining

just compensation, ‘the question is what has the owner lost, not what has the taker gained.’”

Monterey v. Del Monte Dunes at Monterey, 526 U.S. 687, 711, 119 S. Ct. 1624, 1639, 143 L. Ed.

2d 882 (1999) (quoting Boston Chamber of Commerce v. Boston, 217 U.S. 189, 195, 30 S. Ct.

459, 54 L. Ed. 725 (1910)). Here, Hagerty’s Rule 26 damages disclosure does not identify

any amount of money Hagerty allegedly lost as a result of Mr. Everage’s alleged

infringement.     (See Ex. A.)     In other words, Hagerty has disclosed no actual damages

whatsoever. Thus, Hagerty’s only claim for monetary relief is one based on the $22.01 Mr.

Everage received when Hagerty’s counsel purchased a single CLUB HAGERTY t-shirt. As set

forth above, this is a claim for equitable relief in the form of disgorgement of profits.2

       D.       Hagerty’s Request for Statutory Damages Does Not entitle it to a Jury Trial

       To the extent Hagerty seeks statutory damages for trademark infringement under 15

U.S.C. § 1117(a) the Lanham Act only provides for such damages in trademark counterfeiting

cases. Here, however, Hagerty cannot prevail on a counterfeiting claim. This is because, to be

actionable, a purportedly counterfeit mark must be “identical with” or “substantially


2
  Mr. Everage, however, has not realized any profits at all. He has incurred several expenses in
connection with setting up his websites and preparing to sell CLUB HAGERTY t-shirts. It is a
matter of public record that he spent $225 to register the CLUB HAGERTY mark. See
https://www.uspto.gov/trademark/fees-payment-information/overview-trademark-fees ($225 fee
for TEAS plus application). This expense alone was more than ten (10) times the amount of
revenue he received from the single $22.01 sale he made to Hagerty’s counsel. There simply are
no profits to disgorge.
                                                  9
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.866 Page 10 of 18



indistinguishable from” the registered trademark. 15 U.S.C. § 1116(d)(1)(B); U.S. Structures,

Inc. v. J.P. Structures, Inc., 130 F.3d 1185, 1192 (6th Cir. 1997). Because Mr. Everage’s CLUB

HAGERTY mark is not “identical with” or “substantially indistinguishable from” Hagerty’s

HAGERTY trademark, Hagerty cannot prevail on a trademark counterfeiting claim and,

therefore, cannot recover statutory damages.

       Similarly, Hagerty is not entitled to a jury trial on its claim for statutory damages under

the Anti-Cybersquatting Consumer Protection Act (the “ACPA”). Under the ACPA, the court

may award “statutory damages in the amount of not less than $1,000 and not more than $100,000

per domain name, as the court considers just.” 15 U.S.C. § 1117(d). (Emphasis added.)

Assuming, solely for purposes of argument, that liability on this claim was established, there

would be no reason for the Court to impose any more than the minimum amount of statutory

damages (i.e., $1,000). This is true for at least a few reasons. First, there will be no evidence at

trial showing or tending to show that Mr. Everage intended to trade off of Hagerty’s good will.

Rather, the evidence will show that Mr. Everage’s adoption of CLUB HAGERTY was intended

to help him sell t-shirts to students who study late at Drexel University’s “Hagerty” library, and

who refer to themselves as “Club Hagerty.” Second, to date, Mr. Everage has made only one (1)

sale of a single CLUB HAGERTY t-shirt, and the purchaser of that t-shirt was Hagerty’s

counsel, Mr. John Di Giacomo, who paid $22.01 of the t-shirt. While the Sixth Circuit has not

addressed the issue, the Ninth Circuit has held that “there is no right to a jury trial when a judge

awards the minimum statutory damages.” GoPets Ltd. v. Hise, 657 F.3d 1024, 1034 (9th Cir.

2011); see also Two Plus Two Pub., LLC v. Jacknames.com, 572 Fed. App’x 466, 467 (9th Cir.

2014) (holding, “[t]he district court did not err in calculating statutory damages rather than

holding a jury trial on that issue because the ACPA allows for statutory damages between $1,000

and $100,000, ‘as the court considers just.’”).


                                                  10
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.867 Page 11 of 18



        E.      None of Hagerty’s Remaining Requests entitle it to a Jury Trial

                i.      Treble Damages

        Hagerty is not entitled to a jury trial on its request for treble damages. In Section 1117(a)

of the Lanham Act, Congress left the decision to treble damages to the Court. “In assessing

damages the Court may enter judgment, according to the circumstances of the case, for any sum

above the amount found as actual damages, not exceeding three times such amount.” Id.

(Emphasis added.) In U.S. Structures, the Sixth Circuit affirmed a district court’s order awarding

four times actual damages. 130 F.3d at 1191–92. Accordingly, Hagerty is not entitled to a jury

trial on its claim for treble damages.

                ii.     Attorneys’ Fees and Costs

        Hagerty is not entitled to a jury trial on its claim for attorneys’ fees and costs.

Emmpresa, 123 F. Supp. 2d at 211 (“a claim for attorneys’ fees and costs under the Lanham Act

does not entitle a party to a trial by jury”).

                iii.    Transfer of the <clubhagerty.com> Domain Name

        Hagerty is not entitled to a jury trial on its request for transfer of the <clubhagerty.com>

domain name. See Royal Caribbean Cruises, Ltd. v. royalcaribean.com, No. 3:15-cv-381-J-

25MCR, 2016 WL 8943172, at *10 (M.D. Fla. Mar. 29, 2016) (“Importantly, as Plaintiff’s suit is

a civil claim in equity in which the available remedies are limited to ‘a court order for the

forfeiture or cancellation of the domain name or the transfer of the domain name to Plaintiff,’

U.S.C. § 1125(d)(2)(D)(i), there is no right to a jury trial and the Court is the finder of fact.”).

                iv.     Cancellation of Mr. Everage’s Trademark Registration

        Hagerty is not entitled to a jury trial on its request for cancellation of Mr. Everage’s

trademark registration for the CLUB HAGERTY mark—another equitable remedy.                             See

Emmpresa, 123 F. Supp. 2d at 209 (“A claim for cancellation of a trademark registration


                                                  11
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.868 Page 12 of 18



pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119, is equitable in nature and does not

give rise to a jury trial right”).

                vi.      Exemplary Damages

        Hagerty is not entitled to a jury trial on the issue of exemplary or punitive damages.

Indeed, the Lanham Act does not even provide for exemplary or punitive damages as a remedy

for infringement of federally registered marks. It expressly states that damages “shall constitute

compensation and not a penalty.” 15 U.S.C. § 1117(a).               Federal courts have uniformly

interpreted this provision to mean that exemplary or punitive damages are unavailable under the

Lanham Act. See e.g. Getty Petroleum Corp. v. Bartco Petroleum Corp., 858 F.2d 103, 112 (2d

Cir. 1988).

                v.       Consequential Damages

        Finally, Hagerty is not entitled to a jury trial on its claim for consequential damages.

Hagerty has not alleged or otherwise identified or disclosed any legal basis under which it would

be entitled to an award of consequential damages. Nor has Hagerty identified any consequential

damages suffered in its Rule 26 disclosures. (See Ex. A.) Absent such legal and factual bases

for this claim, Hagerty is certainly not entitled to a jury trial on this category of damages.

                                          CONCLUSION

        As set forth above, the Court should conclude Hagerty is not entitled to a jury trial.

        Dated: this 1st day of November, 2018.

                                               HOWARD & HOWARD ATTORNEYS PLLC

                                               By:          s/ Jonathan W. Fountain
                                               Daniel H. Bliss
                                               Jonathan W. Fountain
                                               3800 Howard Hughes Pkwy., Suite 1000
                                               Las Vegas, NV 89169

                                               Attorneys for Defendants


                                                  12
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.869 Page 13 of 18



                                  CERTIFICATE OF SERVICE

          I certify that on November 1, 2018, I caused the foregoing document to be filed with the

Clerk of the Court via the CM/ECF system, which will cause notice of same to be sent to all

counsel of record.

                                              By: s/ Jonathan W. Fountain
                                              Daniel H. Bliss (P40129)
                                              Jonathan W. Fountain (P63899)
                                              Howard & Howard Attorneys PLLC
                                              3800 Howard Hughes Pkwy., Suite 1000
                                              Las Vegas, NV 89169

                                              Attorneys for Defendants
4837-6459-7369, v. 1




                                                 13
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.870 Page 14 of 18




                          Exhibit A




                          Exhibit A
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.871 Page 15 of 18




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

    THE HAGERTY GROUP, LLC,
    a Delaware limited liability company,

           Plaintiff,                                      Case No.: 1:18-cv-00006-GJQ-
                                                           RSK
                   v.

    KEVIN EVERAGE, an individual, and
    CLUB STACKS APPAREL CO, LLC,
    a Nevada limited liability company,

       Defendants.
________________________________________________________________

           PLAINTIFF THE HAGERTY GROUP, LLC’S INITIAL DISCLOSURES

          Now comes Plaintiff, The Hagerty Group, LLC (“Hagerty”), and for its initial disclosures

pursuant to Fed. R. Civ. P. 26 states as follows:

Fed. R. Civ. P. 26(a)(1)(A)(i):

      1. Individuals likely to have discoverable information:

              a. Erin Feorinchik, The Hagerty Group, LLC, Brand Experience Coordinator, 141

                  River’s Edge Drive., Suite 200, Traverse City, Michigan 49684, (877) 922-9701;

                        i. Likely to have information concerning:

                              1. The Plaintiff’s marks;

                              2. The goods and services to which Plaintiff’s marks have been

                                  applied;

                              3. The history and operation of Plaintiff’s business; and

                              4. The amount of Plaintiff’s advertising expenditures.




	                                                   1
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.872 Page 16 of 18



           b. Kory Felker, The Hagerty Group, LLC, Vice President of Brand

               Communications, 141 River’s Edge Drive, Suite 200, Traverse City, Michigan

               49684, (877) 922-9701;

                           1. The Plaintiff’s marks;

                           2. The goods and services to which Plaintiff’s marks have been

                               applied;

                           3. The history and operation of Plaintiff’s business; and

                           4. The amount of Plaintiff’s advertising expenditures.

Fed. R. Civ. P. 26(a)(1)(A)(ii):

    2. Copies of all documents, electronically stored information, and tangible things:

           a. The following documents are currently in Plaintiff’s possession, custody, or

               control:

                    i. Documents that demonstrate the first use date of Plaintiff’s marks;

                   ii. Documents that demonstrate the extent of Plaintiff’s use of its marks;

                  iii. Documents that demonstrate Plaintiff’s registration of its marks

                       throughout the world;

                  iv. Documents that show Plaintiff’s registration and use of <Hagerty.com>;

                   v. Documents that show Plaintiff’s promotion and advertising of its marks;

                  vi. Documents that show Plaintiff’s use of its marks;

                 vii. Documents depicting the manner in which Defendants have used CLUB

                       HAGERTY;

                 viii. Documents depicting the manner in which Defendants have registered,

                       used, and trafficked in the <clubhagerty.com> domain name.




	                                                2
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.873 Page 17 of 18



Fed. R. Civ. P. 26(a)(1)(C):

    3. Computation of damages:

           a. Plaintiff seeks to recover, at its election prior to trial, either actual damages and

               defendant’s profits, treble damages, or statutory damages in the amount of up to

               $2,000,000 under the Lanham Act pursuant to 15 U.S.C. § 1117;

           b. Plaintiff also seeks to recover, at its election prior to trial, either actual damages

               and Defendant’s profits, treble damages, or statutory damages in the amount of up

               to $100,000 per domain name under the Anticybersquatting Consumer Protection

               Act pursuant to 15 U.S.C. § 1117(d).

           c. Additionally, Plaintiff seeks to recover its actual damages, lost profits,

               consequential damages, exemplary damages, statutory damages, and any other

               damages allowable under law. Since Defendants are currently in possession of all

               evidence demonstrating the revenue generated, Plaintiff cannot calculate its actual

               damages with reasonable certainty at this time.

Respectfully submitted,


Date: October 5, 2018                         THE HAGERTY GROUP, LLC

                                              /s/ John Di Giacomo
                                              John Di Giacomo
                                              Eric Misterovich
                                              Amanda Osorio
                                              Attorneys for Plaintiff
                                              Revision Legal, PLLC
                                              444 Cass St., Suite D
                                              Traverse City, MI 49684
                                              Phone: (231) 714-0100
                                              Fax: (231) 714-0200
                                              john@revisionlegal.com
                                              eric@revisionlegal.com
                                              amanda@revisionlegal.com



	                                                 3
Case 1:18-cv-00006-GJQ-RSK ECF No. 58 filed 11/01/18 PageID.874 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I caused a true and accurate copy of the

foregoing document to be electronically served on all counsel of record.



                                             /s/ John Di Giacomo
                                             John Di Giacomo
                                             Attorney for Plaintiff
                                             Revision Legal, PLLC
                                             444 Cass St., Suite D
                                             Traverse City, MI 49684
                                             Phone: (231) 714-0100
                                             Fax: (231) 714-0200
                                             john@revisionlegal.com




	                                               4
